 In the Matter of LEVITON MANUFACTURING CO., INC.,andINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNION No. 3,AFFILIATED WITH AMERICAN FEDERATION OF LABORCase No. B-0707.-Decided July 17,1941Jurisdiction:electrical appliance industry.Investigation and Certification of Representatives:existence of question: Com-pany refused to accord union recognition because it did not believe that unionrepresented majority; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees at one of the Company's plants, excluding salesmen, clerical employeesand supervisory employees of rank of working foremen or higher.Mr. Max Winograd,of Providence, R. I., for the Company.Mr. John J. KappandMr. John T. Kelly,of Hillsgrove, R. I., forthe Union.Mr. Charles W. Schneider,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 6, 1941, International Brotherhood of Electrical Workers,Local Union No. 3, affiliated with the American Federation of Labor,herein called the Union, filed with the Regional Director for the FirstRegion(Boston, Massachusetts) a petition, and on June 10, 1941, anamended petition, alleging that a question affecting commerce hadarisen concerning the representation of employees of Leviton Manu-facturing Co., Inc., Hillsgrove, Rhode Island, herein called the Com-pany, and requesting an investigation and certification of represent-atives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On June 23, 1941, the Na-tional Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act, and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2; as amended,ordered an investigation and authorized the Regional Director to con-duct it and to provide for an appropriate hearing upon due notice.On June 27, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.33 N. L.R. B., No. 98.505 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice, a hearing was held on July 7, 1941, at Apponaug,Rhode Island, before Albert J. Hoban, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Company and the Unionwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severaliulings on motions and on objections to the admission of evidence.The Board has reviewed the, rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYLeviton Manufacturing Co., Inc., is a New York corporation engagedin the manufacture, sale, and distribution of electrical devices andappliances.In the conduct of its business it operates two plants, oneat Brooklyn, New York, and one at Hillsgrove, Rhode-Island.Onlythe Hillsgrove plant is involved in this case.Since the establishment of the Hillsgrove plant in about September1940, the Company has there used raw materials valued in excess of$50,000, more than 50 per cent of which were shipped to the Hillsgroveplant from points outside the State of Rhode Island.During thesame period the Company manufactured, sold, and distributed fromtheHillsgrove plant finished products valued in excess of $50,000,more than 50 per cent of which were shipped to points outside the Stateof Rhode Island.H. THE ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers, Local Union No.3, is a labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.M. THE QUESTIONCONCERNINGREPRESENTATIONAbout March 31, 1941, the Union requested the Company to recog-nizeit as statutory representative of the Company's employees at theHillsgrove plant.The Company stated at the hearing that it doesnot believe that the Union represents a majority of the Hillsgroveemployees or is authorized to bargain for them.A report of the Re-gional Director submitted into evidence shows that the Union repre- LEVITON MANUFACTURING CO., INC., 507sents a substantial number of employees in the alleged appropriateunit.,We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECTOF THEQUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which has arisenoccurring in connection with the operations of the Company describedin Section I, above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.'V. THE APPROPRIATE UNITThe Union requests an appropriate unit composed of all the produc-tion and maintenance employees of the Company's Hillsgrove plant,excluding salesmen, clerical employees, and supervisory employees ofthe rank of working foremen or higher.The Company declined tostate its position regarding the appropriate unit.We find that all production and maintenance, employees of theHillsgrove plant of the Company, excluding salesmen, clerical em-ployees, and supervisory employees of the rank of working foremenor higher, constitute a unit appropriate for the purposes of collectivebargaining, and that said unit will insure to the employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.In accordance with our usual practice weshall direct that the employees of the Company eligible to vote inthe election shall be those in the appropriate unit employed by theCompany during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to such limitations andadditions as are set forth in the Direction hereinafter.1The Regional Director reported that the Union submitted to him 194 application cardsbearing apparently genuine original signatures;159 of which are the names of persons on theCompany's June 3, 1941,pay roll,which lists 362 employeesOne card was undated.The remainder were variously dated from February to June 1941.At the hearing theUnion submitted to the Trial Examiner 39 additional application cards dated from June 10to July 2, 1941;37 bearing, signatures of persons whose names were on the Company'spay roll. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Leviton Manufacturing Co., Inc., Hills-grove, Rhode Island, within the meaning of Section 9 (c) and Sec-tion 2 (6) and (7) of the Act.2.All production and maintenance employees at the Hillsgroveplant of the Company, excluding salesmen, clerical employees, andsupervisory employees of the rank of working foremen or higher, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to 'the power vested in the-NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby,DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Leviton Manufacturing Co., Inc., Hillsgrovy, Rhode Island, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction of Elec-tion, under the direction and supervision of the Regional Directorfor the First Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all production and maintenance em-ployees of Leviton Manufacturing Co., Inc., Hillsgrove, Rhode Is-land, who were employed by it during- the pay-roll period immedi-ately preceding the date of this Direction, including employees who'did not work during such pay-roll period because they were ill oron vacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding salesmen, clerical em-ployees, and supervisory employees of the rank of working foremenor higher, and employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byInternational Brotherhood of ElectricalWorkers, Local Union No.3, affiliated with the American Federation of Labor, for the purposesof collective bargaining.